By the Court—
BROWN, C. J.,
delivering the opinion.
1. We incline to think the motion for a continuance might very properly have been granted upon the showing made in this case, but as this was a matter in the sound discretion of the presiding Judge, we will not interfere, as we cannot say there was manifest abuse of that discretion.
2. The evidence which was rejected by the Court, taken alone, would seem to be irrelevant. But when taken in connection with what both Walker and Gunby had sworn, we think it was admissible. As it had been testified that three of the four drafts were to be credited on the account of Mrs.
Walker, and the account as sued on, showed only one so *credited, we think the evidence should have gone to the jury for what it was worth. In the connection in which it was offered it tended to illustrate the issue and to aid in arriving at the truth. It was a circumstance in support of Walker’s side of the case and in opposition to Gunby’s version of the transaction.
Judgment reversed.